DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of former claims 24, 31 and 38, now incorporated into claims 21, 28 and 35, as well as current claims 25 and 32 is withdrawn in view of the newly discovered references to Gandhi (US 2019/0132219).  Rejections based on the newly cited reference follow. As a result, this action is made Non-Final. 
Claim Rejections - 35 USC § 101
The amendment and accompanying remarks with respect to claims 28-34 are accepted and persuasive. The rejection under 35 USC 101 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 25, 28, 31, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Leedom et al. (US 2004/0143663, Leedom hereafter) in view of Gandhi (US 2019/0132219).
 RE claims 21, 28 and 35, Leedom discloses an access point, at least one at least one volatile memory, non-volatile memory or storage disc; and at least one processor to execute computer readable instructions (Paragraphs 31-335, a flow control device, BMAC, network router which constitutes an access point, RF multiplexer and antennae all connected to one another. All inherently comprised of at least a generic memory and processor) to at least: analyze respective network traffic associated with respective ones of a plurality of compute devices to identify respective first applications associated with the respective network traffic (Paragraphs 58-60); analyze data collected from the respective ones of the compute devices to identify respective second applications executed by the respective ones of the compute devices (Paragraph 63); determine respective bandwidth priorities for the respective ones of the compute devices based on the respective first applications associated with the respective network traffic and the respective second applications executed by the respective ones of the compute devices (Paragraph 63); and allocate network bandwidth dynamically to the respective ones of the compute devices based on the respective bandwidth priorities (Paragraphs 70-71).
Leedom does not explicitly disclose that at least a portion of the data collected is from a sensor associated with a first one of the compute devices.
However, Gandhi teaches that at least a portion of the data collected is from a sensor associated with a first one of the compute devices (Paragraphs 44-48 and 103 teaches Quality of Service and network bandwidth management of data generated by a computing device whereby the device is enabled to allow for “applications executing on the computing device to register Quality of Service (QoS) criteria for application features that use network bandwidth; maintain context-awareness of contextual data through direct sensing by the one or more sensors, the contextual data describing interactions between the user, applications, and the surrounding environment”. These teachings show an application level determination of QoS and bandwidth need for said applications whose data may be associated with one or more sensors. Paragraph 45 explicitly teaches “Contextual data can be collected using one or more sensors in a sensor package on a device that is configured to sense and analyze data about the user or environmental surroundings. Sensors in the sensor package may include, for example, camera, accelerometer, location-awareness component, thermometer, altimeter, heart rate sensor, barometer, microphone, or proximity sensor, as described in more detail in the text below accompanying FIGS. 12, 13, and 14. “)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom with the teachings of Gandhi in order to provide for lower level. Application data based Quality of Service a management to mitigate congestion on a network and optimize use of available bandwidth.
RE claims 25, 32 and 41, Leedom in view of Gandhi discloses the access point device of claim 21, the at least one volatile memory, non-volatile memory or storage disc of claim 28 and method of claim 35 as set forth above. Note that Gandhi further teaches wherein the sensor includes at least one of an audio sensor or an image sensor coupled to the first one of the compute devices (Paragraph 45 explicitly teaches “Contextual data can be collected using one or more sensors in a sensor package on a device that is configured to sense and analyze data about the user or environmental surroundings. Sensors in the sensor package may include, for example, camera, accelerometer, location-awareness component, thermometer, altimeter, heart rate sensor, barometer, microphone, or proximity sensor, as described in more detail in the text below accompanying FIGS. 12, 13, and 14. “)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom with the teachings of Gandhi in order to provide for lower level. Application data based Quality of Service a management to mitigate congestion on a network and optimize use of available bandwidth.
.
Claims 22, 23, 29, 30, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of Gandhi in view of Cheong et al. (US 2005/0094611, Cheong hereafter).
RE claims 22, 29 and 36, Leedom in view of Gandhi discloses the access point device of claim 21, the at least one volatile memory, non-volatile memory or storage disc of claim 28 and method of claim 35 as set forth above. Leedom in view of Gandhi does not explicitly disclose wherein the at least one processor is to: assign a first bandwidth priority to a first one of the compute devices executing a streaming application; and assign a second bandwidth priority to a second one of the compute devices executing a browsing application.
However, Cheong teaches wherein the at least one processor is to: assign a first bandwidth priority to a first one of the compute devices executing a streaming application; and assign a second bandwidth priority to a second one of the compute devices executing a browsing application (Page 5, Table 5. Network traffic prioritization whereby “streaming” and other time sensitive applications such as VOIP, Video telephony and interactive games are prioritized higher than web browsing data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom in view of Gandhi with the teachings of Cheong in order to further provide for additional bandwidth allocation priorities since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 23, 30 and 37, Leedom in view of Gandhi and further in view of Cheong discloses the access point device of claim 22, the at least one volatile memory, non-volatile memory or storage disc of claim 29 and method of claim 36 as set forth above. Note that Cheong further teaches wherein the first bandwidth priority is higher than the second bandwidth priority (Page 5, Table 5. Network traffic prioritization whereby “streaming” and other time sensitive applications such as VOIP, Video telephony and interactive games are prioritized higher than web browsing data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom in view of Gandhi with the teachings of Cheong in order to further provide for additional bandwidth allocation priorities since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of Gandhi and further in view of Forssell (US 2008/0008140).
RE claims 26, 33, and 39, Leedom in view of Gandhi discloses the access point device of claim 21, the at least one volatile memory, non-volatile memory or storage disc of claim 28 and method of claim 35 as set forth above. Leedom in view of Gandhi does not explicitly disclose wherein the at least one processor is to: obtain one or more quality of service requirements from a service provider; and compute devices based on the respective first applications associated with the respective network traffic, the respective second applications executed by the respective ones of the compute devices, and the one or more quality of service requirements.
However, Forssell teaches wherein the at least one processor is to: obtain one or more quality of service requirements from a service provider; and compute devices based on the respective first applications associated with the respective network traffic, the respective second applications executed by the respective ones of the compute devices, and the one or more quality of service requirements (Paragraph 72). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom in view of Gandhi with the teachings of Forssell in order to further provide for additional bandwidth allocation techniques to adhere to network provider constraints since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 27, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of Gandhi and further in view of Herger et al. (US 2014/0379405, Herger hereafter).
RE claims 27, 34, and 40, Leedom in view of Gandhi discloses the access point device of claim 21, the at least one volatile memory, non-volatile memory or storage disc of claim 28 and method of claim 35 as set forth above. Leedom in view of Gandhi does not explicitly disclose wherein the at least one processor is to: obtain date and time information from a calendar application; and determine the respective bandwidth priorities for the respective ones of the compute devices based on the respective first applications associated with the respective network traffic, the respective second applications executed by the respective ones of the compute devices, and the date and time information.
However, Herger teaches wherein the at least one processor is to: obtain date and time information from a calendar application; and determine the respective bandwidth priorities for the respective ones of the compute devices based on the respective first applications associated with the respective network traffic, the respective second applications executed by the respective ones of the compute devices, and the date and time information (Paragraphs 21-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom in view of Gandhi with the teachings of Herger in order to provide a quality of service and bandwidth level as a user needs change.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461